Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 1 of 26 PageID #: 9037




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------------X
  UNITED STATES OF AMERICA

                 -v.-                                                       09 CR 466 (BMC)

  JOAQUIN ARCHIVALDO GUZMAN LOERA,

                                         Defendant.
  ----------------------------------------------------------------------X



     MEMORANDUM SUPPORTING JOAQUIN ARCHIVALDO
    GUZMAN LOERA’S FED. R. CRIM. P. 33 MOTION FOR A NEW
          TRIAL UPON AN EVIDENTIARY HEARING




                                       LAW OFFICE OF MARC FERNICH
                                       810 Seventh Avenue, Suite 620
                                       New York, NY 10019
                                       (212) 446-2346
                                       maf@fernichlaw.com

                                       LAW OFFICES OF JEFFREY LICHTMAN
                                       11 East 44th Street, Suite 501
                                       New York, NY 10017
                                       (212) 581-1001
                                       jhl@jeffreylichtman.com
                                       Attorneys for Defendant Joaquin Guzman
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 2 of 26 PageID #: 9038




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------------X
  UNITED STATES OF AMERICA

                 -v.-                                                       09 CR 466 (BMC)

  JOAQUIN ARCHIVALDO GUZMAN LOERA,

                                         Defendant.
  ----------------------------------------------------------------------X

     MEMORANDUM SUPPORTING JOAQUIN ARCHIVALDO
    GUZMAN LOERA’S FED. R. CRIM. P. 33 MOTION FOR A NEW
          TRIAL UPON AN EVIDENTIARY HEARING

                                QUESTION PRESENTED

         In a case generating publicity the Court called “unparalleled,” a

  juror contacted a reporter a day after the verdict to volunteer that panel

  members had violated their oath and scorned the Court’s incessant

  instructions by actively following and discussing the blizzard of media

  coverage, and falsely denying it upon judicial inquiry, throughout the

  three-month trial.

         In the circumstances presented, does the jury’s exposure to a flood

  of presumptively prejudicial extraneous information – including

  inadmissible allegations that the defendant drugged and raped 13-year-

  old girls – mandate an evidentiary hearing to determine (a) the
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 3 of 26 PageID #: 9039




  misconduct’s precise nature and scope; (b) the information’s probable

  objective effect on a hypothetical average jury; (c) whether the jurors’

  reported lies to the Court upon inquiry dictated disqualification or

  mistrial; and (d) whether the whistleblowing juror or any other

  intentionally withheld disabling bias during voir dire, collectively

  thwarting the defendant’s Fifth and Sixth amendment rights to due

  process and fair trial before an impartial jury?

                                 STATEMENT

        The ultimate test of a justice system’s fairness and integrity is how

  it performs under stress – in infamous cases involving heinous

  accusations and notorious defendants. Joaquin Guzman, no less than any

  other suspect hauled into an American court, is entitled to the

  fundamental “touchstone” of due process: an “impartial” jury “capable

  and willing to decide the case solely on the evidence before it.” US v.

  Greer, 285 F.3d 158, 170 (CA2 2002) (citations and internal quotation

  marks omitted). Recent media reports — presumptively accurate,

  credible and reliable — strongly suggest Guzman may not have gotten

  that bare essential. Cf. Fed. R. Evid. 803(b)(3)(A), 902(6).




                                        2
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 4 of 26 PageID #: 9040




        Reports of jury misconduct, of course, are nothing new in high-

  profile cases.1 One factor that sets these apart is a juror’s frank confession

  that panel members actively sought out and openly discussed the most

  sensational extrinsic information — including vile allegations that the

  defendant raped young girls — overtly defying the Court’s perpetual

  injunctions and cannily lying to Your Honor when asked about it. E.g.,

  US v. Tin Yat Chin, 275 F. Supp. 2d 382, 385 (EDNY 2003) (“[t]he most

  potentially prejudicial material … consists of specific facts about the

  specific defendant then on trial”) (citation and internal quotation marks

  omitted). Another distinguishing feature: a juror with no apparent

  agenda, ulterior motive or reason to fabricate voluntarily approached a

  journalist to divulge the misconduct, whereas jurors unhappy with




  1 E.g., US v. Lynne Stewart, 590 F.3d 93, 133-34 (CA2 2009) (lawyer for spiritual
  leader of Islamic terror group); US v. Martha Stewart, 433 F.3d 273, 302-08 (CA2
  2006) (media mogul and TV personality); US v. Bin Laden, No. S7R 98CR1023KTD,
  2005 WL 287404 (SDNY Feb. 7, 2005) (al Qaeda embassy bombers), aff’d, 552 F.3d
  93 (CA2), reh’g denied, 553 F.3d 150 (CA2 2008); US v. Schwarz, 283 F.3d 76, 97-100
  (CA2 2002) (cops charged in Abner Louima assault); US v. Gigante, 53 F. Supp. 2d
  274 (EDNY 1999) (mafia boss); US v. Ianniello, 866 F.2d 540 (CA2 1989) (mafia bosses
  in 13-month megatrial), rev’d on other grounds, 937 F.2d 797 (CA2), modified on reh’g,
  952 F.2d 623 (CA2), amended, 952 F.2d 624 (CA2 1991), rev’d on other grounds, 505
  US 317 (1992), on remand, 974 F.2d 231 (CA2 1992), vacated on other grounds, 8 F.3d
  909 (CA2 1993) (en banc); US v. Moon, 718 F.2d 1210, 1233-36 (CA2 1983)
  (Unification Church founder).



                                            3
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 5 of 26 PageID #: 9041




  verdicts typically reach out to the defense or are contacted by someone

  acting on its behalf.2 If an evidentiary hearing confirms these

  exceptionally unusual reports, justice and Criminal Rule 33 will demand

  a fair retrial – one that affords Guzman the basic guarantees enshrined

  in the Fifth and Sixth amendments. E.g., Moten, 582 F.2d at 664 (every

  “defendant has a right to a trial by an impartial jury, unprejudiced by

  extraneous influence”).

                                   BACKGROUND

        Throughout Guzman’s trial, the Court continually admonished the

  anonymous jury to avoid the gavel-to-gavel publicity – unprecedented in

  its global scope and intensity – saturating the case. T 5011 (THE COURT:

  “The [press attention] has been unparalleled in my experience and I

  think most other judges.”). Observing “better practice,” the Court

  persistently warned panelists to ignore the avalanche of media coverage




  2 Cf., e.g., Lynne Stewart, 590 F.3d at 133-34 (“post hoc” deliberation impropriety
  allegations caused by juror “dissatisfaction” with verdict “do not require further post-
  [trial] inquiry”) (citation and internal quotation marks omitted); Schwarz, 283 F.3d
  at 88 (jurors contacted defense counsel after verdict to discuss aspects of
  deliberations); US v. Moten, 582 F.2d 654, 665 (CA2 1978) (“some jurors, especially
  those who were unenthusiastic about the verdict or who have grievances against
  fellow jurors, [c]ould be led into imagining sinister happenings which … did not occur
  or … saying things which … would serve only to decrease public confidence in
  verdicts”).
                                             4
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 6 of 26 PageID #: 9042




  – print, broadcast, digital and social – surrounding the ongoing litigation.

  US v. Ganias, 755 F.3d 125, 132 n.4, 133 (CA2 2014) (cautioning that “the

  availability of the Internet and the abiding presence of social networking

  now dwarf the previously held concern that a juror may be exposed to a

  newspaper article or television program”) (citation and internal

  quotation marks omitted), rev’d on other grounds, 824 F.3d 199 (CA2

  2016) (en banc).3

        A VICE News report by Keegan Hamilton, published eight days

  after the verdict, reveals that “at least five jurors” systematically

  “violated” their oath and flouted the Court’s instructions by “following

  the case in the media during the trial.”4 “[R]each[ing] out” by email a day

  after the “verdict came down,” an unidentified juror apprised VICE in a

  two-hour video interview conducted a day later: “‘You know how we were

  told we can’t look at the media during the trial? Well, we did. Jurors did.’”

  Headlining the juror’s bombshell disclosures:


  3E.g., T 5752 (“Ladies and gentlemen, we’ll break for the day. Please stay away from
  any media coverage of the case, do not communicate or say anything to anybody about
  this case, don’t do any research on the case. Keep your mind open.”) (Jan. 17, 2019).

  4Inside El Chapo’s Jury: A Juror Speaks for the First Time about Convicting the
  Kingpin,    https://news.vice.com/en_us/article/vbwzny/inside-el-chapos-jury-a-juror-
  speaks-for-first-time-about-convicting-the-kingpin (last visited March 18, 2019).



                                           5
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 7 of 26 PageID #: 9043




         Multiple panel members – including the interviewee and
          “‘some other jurors that’” person “‘knew’” – “routinely” if not
          “‘constantly’” checked Hamilton’s “personal Twitter feed
          and tweets from other journalists.”5 Twitter, naturally, was
          abuzz with “news, analysis, and observations from the
          courtroom” and elsewhere. As a hearing will verify, much of
          that content – especially the so-called “analysis” and
          “observations” – referenced inflammatory evidence the
          Court had excluded and pronounced Guzman guilty before
          the proof had closed and the jury began to deliberate.6

  5 These attributions have the ring of truth. It seems unlikely that the juror would
  contact Hamilton within a day of the verdict’s return unless the juror had been
  following Hamilton’s trial coverage.

  6 By our count at least seven different reporters regularly tweeted about the case.
  Jurors may have followed any or all of them, so they could have read tweets
  numbering well into the thousands over a three-month period. For a smattering of
  representative tweets – the tip of the proverbial iceberg – see, e.g., Emily Saul
  (@Emily_Saul_), Twitter (Feb. 2, 2019) (“#Chapo allegedly ‘believed that sexual
  activity with young girls gave him “life,”’ per disturbing new docs.”); Noah Hurowitz
  (@NoahHurowitz), Twitter (Feb. 2, 2019) (“Here’s my story for @RollingStone on the
  explosive allegations that El Chapo regularly drugged and raped underage sex
  workers, from docs unsealed today. The documents contain a ton of details and we’ll
  be updating the story in a bit.”); Keegan Hamilton (@keegan_hamilton), Twitter (Jan.
  30, 2019) (“Chapo appears unperturbed…. Doesn’t look like he realizes this is likely
  one of the last days he ever has outside of a federal prison.”); id. (Jan. 29, 2019) (“What
  the jurors probably saw was the utter lack of a defense.”); id. (Feb. 6, 2019) (“We’re
  scrutinizing every tiny development, but there’s still no real doubt about the outcome.
  One way or another, Chapo is getting life in prison.”); Alan Feuer (@alanfeuer),
  Twitter (Feb. 6, 2019) (“[T]here’s really only one way this trial is headed in the end.
  It’s just a matter of how long it takes to get there.”); Keegan Hamilton
  (@keegan_hamilton), Twitter (Feb. 6, 2019) (“Here are Chapo’s other alleged murder
  conspiracy victims. Of these, maybe Miguel Martinez Martinez and Ramon Arellano
  Felix could be construed as personal. The rest seem pretty clearly related to drug
  trafficking.”); Carl Hancock (@carlhancock), Twitter (4 Feb. 2019, 6:50 PM) (“[I]f the
  jury were to allow him to walk there would be immediate suspicion that the jury was
  compromised. That their identities were compromised and the cartel got to them. But
  I doubt that. He’ll be found guilty of enough counts to put him away for the rest of his
  life.”).

         For a smattering of representative articles – again the proverbial iceberg’s tip

                                              6
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 8 of 26 PageID #: 9044




  – see, e.g., Steve Frank, El Chapo Lawyer Suggested Hiring Belly Dancer to Visit
  Accused in Jail (Jan. 14, 2019) (“‘[E]ven if he’s not convicted of the top count, even [if]
  he’s not numero uno racketeer of the Sinaloa cartel, he’s certainly up there enough to
  be convicted of everything else, in which case he’s never getting out of prison’”),
  cbsnews.com/news/el-chapo-belly-dancer-text-defense-attorney-drug-trial              (last
  visited March 18, 2019); Leon Krauze, The End of El Chapo (Feb. 5, 2019) (“The trial
  also helped uncover allegations that Guzmán procured young girls he would drug and
  then rape. Guzmán would refer to the girls, some as young as 13, as his ‘vitamins.’
  This is not a man who deserves a nickname or any other term of endearment…. He
  is … personally responsible for thousands of deaths … a ruthless criminal who helped
  poison millions … Joaquín Guzmán built a perverse empire through the suffering of
  others. He does not deserve a nickname. ‘El Chapo’ should be no more.”),
  https://slate.com/news-and-politics/2019/02/el-chapo-trial-folk-hero-myth.html (last
  visited March 18, 2019); Hollie McKay, Cruelty of El Chapo’s Sinaloa Cartel Knows
  No Bounds: Beheadings by Chainsaw, Body Parts Strewn in the Streets (Dec. 8, 2018)
  (“the cartel’s horrific tactics include the injection of adrenaline and other substances
  that affect the central nervous system of its victims, ‘which kept them awake to
  enhance the responses of pain receptors during slow, prolonged torture.’ These tactics
  are used on women and children … including ‘family members of rivals or snitches,
  to elicit information and sow fear. These cartels have a history of sexually assaulting
  the family members of their target, and forcing the target to observe….’ There’s
  beheading by chainsaw – a rumored favored method of Guzmán, who is said to
  feature in a 2010 video doing exactly that to murder victim Hugo Hernandez. Even
  worse, Hernandez’s face was reportedly peeled off after he was killed and stitched on
  a football. Then there is the practice of putting people in drums and either boiling
  them or setting them on fire or feeding humans to exotic animals like lions and tigers.
  One wealthy Tijuana native described … the day she came home from work … to find
  a package containing her husband’s body, chopped up in pieces and sent back by
  cartel associates.”), https://www.foxnews.com/world/cruelty-of-el-chapos-sinaloa-
  cartel-knows-no-bounds-beheadings-by-chainsaw-body-parts-strewn-in-the-streets
  (last visited March 18, 2019); Alan Feuer, El Chapo Trial: How Many Gory Details
  Can One Jury Take? (Dec. 6, 2018) (“It remains unclear how many more
  assassinations will be mentioned at the trial — and just how explicit the details will
  be. The government has not yet offered the evidence it has about the murder of
  Francisco Aceves Urías, a Guzmán gunman known as Barbarino, who was slain three
  years ago in a restaurant parking lot in Mexico. Nor has the jury heard about the two
  rival traffickers whom Mr. Guzmán is accused of doing away with after relaxing over
  lunch. Prosecutors claim that once the men were dead, he had their bodies tossed into
  a pit and set on fire.”), https://www.nytimes.com/2018/12/06/nyregion/el-chapo-
  trial.html (last visited March 18, 2019).

        One line of coverage misconstrued Guzman’s 30-minute defense case as an
  “extraordinary capitulation” that only underscored his guilt, confounding the maxim

                                              7
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 9 of 26 PageID #: 9045




        Though “[c]ell phones were confiscated” and the Court
         directed jurors “not to discuss the case” – “‘You can’t talk
         about the case among each other’” ahead of deliberations –
         the jury reportedly “‘broke that rule a bunch of times.’”
         Some conversations “happened on the ride home.” Other
         times jurors would “whisper to each other or mouth words.”
         Topics discussed included, significantly, “the latest media
         coverage.” (Emphasis supplied.)

        Lacing the Twitter feeds that “several” jurors followed were
         updates on developments occurring in the jury’s absence,
         including reports on evidence that the Court “ordered
         withheld” from the panel’s consideration. The most
         explosive allegation, publicly unveiled “on the eve” of
         “deliberations,” was a claim that Guzman had “drugged and
         raped girls as young as 13.” At least five deliberating jurors
         and two alternates knew and “‘talk[ed] about’” the “child
         rape allegations,” branding them “‘disgusting’” and “‘totally
         wrong.’”

        Worse, the juror read “before arriving at the courthouse” a
         Hamilton tweet reporting that Your Honor was “likely going
         to meet with the jurors in private and ask whether they had
         seen the story.” Armed with that tip, the juror alerted the
         others in advance to the coming inquiry and convinced them
         to lie to the Court, falsely denying knowledge of the


  that an accused need not call any witnesses, present any evidence or otherwise prove
  his innocence. E.g., Harriet Alexander, ‘El Chapo’ Guzman Facing Life as Lawyers
  Offer Extraordinary Capitulation in ‘Trial of the Century’ (3 Feb. 2019),
  https://www.telegraph.co.uk/news/2019/02/03/could-chapo-guzman-walk-free-jury-
  decides-fate-end-telenovela/amp/; Alan Feuer, El Chapo’s Defense? It Lasted Just 30
  Minutes (Jan. 29, 2019), https://www.nytimes.com/2019/01/29/nyregion/el-chapo-
  trial.html (both as visited March 21, 2019). Since the VICE report impugns the
  “presumption” that Guzman’s jury followed the Court’s contrary instructions (e.g., US
  v. Baker, 899 F.3d 123, 134 (CA2 2018), cert. denied, 139 S. Ct. 577 (2018)), these
  flagrant distortions of the proof burden in criminal cases demonstrably rate as
  prejudicial.


                                           8
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 10 of 26 PageID #: 9046




            blockbuster child molestation charge. “‘I had told them if
            you saw what happened in the news, just make sure that
            the judge is coming in and he’s gonna ask us, so keep a
            straight face. So he did indeed come to our room and ask us
            if we knew, and we all denied it, obviously.’”7

          Why the lies? Fear of “serious” repercussions. “‘I thought we
           would get arrested,’ the juror said. ‘I thought they were
           going to hold me in contempt.… I didn’t want to say
           anything or rat out my fellow jurors. I didn’t want to be that
           person. I just kept it to myself, and I just kept on looking at
           your [Hamilton’s] Twitter feed.’” All this even though the
           Court took pains to assure the jurors, “You’re not in any
           trouble” and “You haven’t done anything wrong.” T 6947-48;
           see also id. 6945, 6949.

          Another external item jurors knew, apparently talked and
           seemingly misled the Court about was an adulterous “affair”
           – widely reported during trial – a defense lawyer allegedly
           had with “one of his clients.” “[M]oments” after answering
           negatively a “vague [in camera] question” from Your Honor
           — had the jury seen “any recent media coverage” around the
           time the alleged affair surfaced? — one of their number
           promptly “used a smartwatch to find [an] article” discussing
           it. E.g., T 5009 (DEFENSE COUNSEL: “It was … a rather
           salacious article and it’s something which can be offensive
           and if it is offensive to certain people that can very well color
           their opinion of our client in this particular case”); id. 5012-
           13 (DEFENSE COUNSEL: article’s nature and content may


   7  The panelists’ evident dishonesty punctuates the prescience of Guzman’s
   unsuccessful request – denied partly because of what the Court termed its “very good
   rapport with this jury” – that “each of the jurors individually be polled in camera” and
   not “en mass[e]. It should be individual because I think this is something that perhaps
   some people will not want to say if they see no one is raising their hands, and it’s such
   a crucial issue at such a crucial time, literally as the jury is about to get the case.” T
   6935, 6945; see also id. 6939 (“Raping underaged girls, Judge, there’s nothing that
   could be worse.”); id. 6935 (“it’s a tag line in every single article … all over the world”).

                                                9
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 11 of 26 PageID #: 9047




              “particularly” offend women jurors, “spill[ing] over on Mr.
              Guzman”).

            Finally, despite an extensive “jury selection process” that
             featured a detailed written questionnaire running 31 pages,
             the whistleblowing juror withheld during voir dire his
             burning desire to participate in the “‘case of the century,’” a
             “‘once-in-a-lifetime’” chance to be “part of history.”
             Compounding that omission, the juror “kept” copious trial
             notes “against” the Court’s “instructions,” perhaps with an
             eye toward future literary or commercial opportunities.

                                       ARGUMENT

             LOGIC, LAW AND JUSTICE COMPEL A SEARCHING
              EVIDENTIARY HEARING AND A FAIR RETRIAL

   I.       PREVAILING LEGAL FRAMEWORK

            The standards for obtaining a posttrial hearing on claims of jury

   misconduct are settled and straightforward.

            First, as the Second Circuit reaffirmed just last summer, some

   form of exploration is “mandatory”8 where “reasonable grounds for

   investigation exist.” Moten, 582 F.2d at 667; accord, e.g., US v. Vitale, 459

   F.3d 190, 197 (CA2 2006) (posttrial jury hearing “required” upon

   “reasonable grounds for investigation”) (emphasis supplied) (citing Moon,

   718 F.2d at 1234).




   8   Baker, 889 F.3d at 134 (emphasis supplied); Schwarz, 283 F.3d at 98.
                                             10
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 12 of 26 PageID #: 9048




         Second, “reasonable grounds for investigation exist” when there is

   “clear, strong, substantial and incontrovertible evidence” that a “specific,

   non-speculative impropriety has occurred.” Ianniello, 866 F.2d at 543

   (citations, internal quotation marks and brackets omitted); accord, e.g.,

   US v. Sabhnani, 599 F.3d 215, 250 (CA2 2010) (similar) (collecting cases).

         Third, “incontrovertible” doesn’t mean “irrebuttable; if the

   allegations were conclusive, there would be no need for a hearing.”

   Ianniello, 866 F.2d at 54; see Vitale, 459 F.3d at 197 (“allegations need

   not be conclusive”). The “issue, it must be remembered, is not whether

   the defendant is presently able to prove his case conclusively; rather, it

   is whether his showing is sufficiently strong to warrant an investigation

   to discover the truth.” Moten, 582 F.2d at 668 (on reh’g pet.).

         Fourth, a “duty to investigate” thus arises upon “concrete

   allegations” of “specific” instances of “inappropriate conduct that

   constitute competent and relevant evidence.” Ianniello, 866 F.2d at 543

   (citations and internal quotation marks omitted); accord, e.g., Schwarz,

   283 F.3d at 98-99 (“clear and specific allegations of inappropriate”

   behavior “plainly” comprised “‘strong, substantial and incontrovertible




                                        11
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 13 of 26 PageID #: 9049




   evidence’” and were “sufficiently serious to warrant further inquiry”)

   (quoting Ianniello, 866 F.2d at 543).

         In    Guzman’s      case,    a   whistleblowing      juror’s    volunteering

   declarations against interest to a neutral third party easily vaults these

   modest hurdles. Cf. Fed. R. Evid. 803(b)(3)(A). As our BACKGROUND

   section attests, the VICE article identifies a concrete and specific “series

   of events” indicating that “very serious irregularit[ies] occurred during

   the trial of this” action. Moten, 582 F.2d at 660, 666. “There is ample

   support for the propriety of a hearing in cases like this one.” Id. at 666.

   Indeed, courts in our circuit routinely conduct posttrial hearings or

   reverse their denial on commensurate — if not slimmer and less

   troubling — proffers.9 With so “many unanswered questions” and

   “various unknowns” attending the juror’s reports, departing from that

   wealth of precedent here – “fail[ing] to order a hearing now” – would

   “seem like willful blindness.” Vitale, 459 F.3d at 197-99.




   9E.g., US v. Parse, 789 F.3d 83, 86 (CA2 2015); Ganias, 755 F.3d at 132; Sabhnani,
   599 F.3d at 249; US v. Nieves, 354 F. App’x 547, 552 (CA2 2009); Vitale, 459 F.3d at
   200; Greer, 285 F.3d at 166; Schwarz, 283 F.3d at 99-100; Ianniello, 866 F.3d at 541;
   US v. Colombo, 869 F.2d 149, 150 (CA2 1989); US v. Carmona, 858 F.2d 66, 69 (CA2
   1988); Moten, 582 F.2d at 667-68.


                                            12
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 14 of 26 PageID #: 9050




         More precisely, the tipster’s revelations implicate three distinct but

   related types of misconduct that, separately and together, “certainly

   warrant[]” robust exploration – especially in the absence of any

   discernible motive to lie. Moten, 582 F.2d at 666.

   II.   JURORS CONSULTED AND DISCUSSED DESPICABLE
         EXTRINSIC INFORMATION, ENGAGING IN PREMATURE
         DELIBERATIONS

         According to the juror’s VICE interview, at least five panel

   members actively followed and openly discussed ongoing media accounts

   of the trial, including extra-record charges that Guzman drugged and

   raped children and one of his lawyers carried on an adulterous affair with

   a client. If so – and there’s no reason to doubt the juror’s word at this

   point10 – the panelists blithely disobeyed emphatic orders against both

   behaviors and committed undeniable misconduct.11 They thereby

   violated Guzman’s Fifth and Sixth amendment rights to confront his

   accusers and to an impartial decision based solely on evidence properly


   10Cf. Colombo, 869 F.2d at 151 (“we must assume the truth” of affidavit asserting
   juror misconduct absent hearing).

   11E.g., US v. Cox, 324 F.3d 77, 86 (CA2 2003) (“[premature deliberations present a
   number of dangers” touching the “Sixth Amendment right to a fair and impartial jury
   trial,” and they “may constitute juror misconduct” where, as here, the jury is told to
   “refrain”) (citations and internal quotation marks omitted); US v. Feng Li, 630 F.
   Appx. 29, 32-33 (CA2 2015) (similar).

                                            13
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 15 of 26 PageID #: 9051




   presented in court. E.g., Ianniello, 866 F.2d at 541-42 (outside influences

   threaten Sixth Amendment “confrontation” and “fair trial” rights). And

   those infirmities may well counsel reversal of Guzman’s conviction and

   retrial before an untainted tribunal – especially where the Court

   conceded the child rape reports were “thoroughly covered” and “very

   bad.” T 6938, 6942. As the Second Circuit has long recognized:

                     It is well-settled that any extra-record
               information of which a juror becomes aware is
               presumed prejudicial. See Remmer v. US, 347 U.S.
               227, 229 (1954). A government showing that the
               information is harmless will overcome this
               presumption. See id. “Where an extraneous
               influence is shown, the court must apply an
               objective test, assessing for itself the likelihood
               that the influence would affect a typical
               juror.” Bibbins v. Dalsheim, 21 F.3d 13, 17 (CA2
               1994) (per curiam) (internal quotation marks
               omitted).    A      “trial   court’s     post-verdict
               determination of extra-record prejudice must be
               an objective one,” focusing on the information’s
               probable effect on a “hypothetical average
               juror.” US v. Calbas, 821 F.2d 887, 896 n. 9
               (CA21987); see Bibbins, 21 F.3d at 17. The court
               may not inquire into “the degree upon which the
               extra-record information was used in deliberations
               and the impression which jurors actually had
               about         it.” Calbas, 821         F.2d        at
               897 (citing Fed.R.Evid.      606(b)); see Bibbins, 21
               F.3d at 17 (juror’s affidavit as to how extrinsic
               information affected the thinking and voting of the
               jurors or the deliberations of the jury as a whole
               was inadmissible). However, in applying the

                                        14
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 16 of 26 PageID #: 9052




               objective test, the court “may appropriately
               consider the circumstances surrounding the
               introduction of [the] information in making [its]
               determination.” Calbas, 821 F.2d at 896 n. 9.

                     In the evidentiary hearing in this case, the
               District Court asked jurors whether the extra-
               record information impacted their ability to be fair
               and impartial. Because this was a post-verdict
               hearing,     that     line   of    questioning    was
               improper. See Bibbins, 21             F.3d           at
               17 (under Fed.R.Evid. 606(b), “[e]ven when a juror
               attests to receiving information outside the record,
               the juror may not go on to testify about the effect
               of that information on the juror’s mental processes
               or the jury’s deliberations”); Ianniello, 866 F.2d at
               544 (“Whether the jury relied on improper
               evidence ... is not a question to be asked jurors....”).

   Greer, 285 F.3d at 173-74; see, e.g., Ianniello, 866 F.2d at 544 (new trial

   “necessary if “‘hypothetical average jury’” would’ve been “led astray”); US

   ex rel. Owen v. McMann, 435 F.2d 813, 818, 820 (CA2 1970) (Friendly, J.)

   (prejudice determination turns on “nature of [extraneous] matter and its

   probable effect on a hypothetical average jury”; verdict inherently lacks

   due process where there’s a high “probability that prejudice will result”);

   US v. Farhane, 634 F.3d 127, 168 (CA2 2011) (“the law presumes

   prejudice from a jury’s exposure to extra-record evidence”).

         The whistleblowing juror’s VICE revelations check all the boxes

   identified in Greer and associated cases. Extra-judicial reports that

                                         15
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 17 of 26 PageID #: 9053




   Guzman drugged and raped minors would surely have a negative and

   disturbing “effect on a hypothetical average jury.” Owen, 435 F.2d at 820.

   As defense counsel asked rhetorically, “What could be worse than that or

   even equal?” T 6941.

   III. BY DISDAINING THEIR INSTRUCTIONS AND LYING
        ABOUT IT ON JUDICIAL INQUIRY, THE JURORS
        DEMONSTRATED UNFITNESS TO SERVE, REQUIRING
        DISQUALIFICATION OR MISTRIAL

         Beyond spurning unequivocal warnings to avoid press coverage of

   the case, the juror’s VICE remarks indicate that panel members brazenly

   lied to the Court when asked about it. They did so on at least two

   occasions that we know of. Tipped by the whistleblower that the Court

   would privately inquire if they’d seen or discussed the depraved child

   rape allegations – after he’d learned of the coming interrogation by

   illicitly checking Hamilton’s Twitter feed – all the jurors apparently got

   together and hatched a plan to falsely claim ignorance. And right after

   Your Honor quizzed the panelists on reports of a Guzman lawyer’s

   marital infidelity, at least one of them promptly turned around and

   looked up the story on a smartwatch.

         The Sixth Amendment “expressly” entitles “a defendant in a

   criminal prosecution to a trial ‘by an impartial jury.’” Parse, 789 F.3d at

                                        16
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 18 of 26 PageID #: 9054




   110. Similarly, “A fair trial in a fair tribunal is a basic” ingredient of “due

   process,” guaranteed by the Fifth Amendment. Id. at 110-11 (citation and

   internal quotation marks omitted). A sworn juror who “deliberately” lies

   under judicial inquiry not only impairs those integral rights, but “is

   subject to criminal prosecution for perjury” and “contempt.” Id. at 111.

   Accordingly, a new trial is required when a juror “fail[s] to answer

   honestly a material question” and a “correct response would have

   provided a valid basis for” dismissal. Greer, 285 F.3d at 170 (citation and

   internal quotation marks omitted). And, notably, “bias” and “partiality”

   are “presumed” where, as here, jurors “deliberately conceal[] information”

   to avoid that fate. Parse, 789 F.3d at 111 [(quoting Colombo, 869 F.2d at

   151-52) (juror lied to prevent defense counsel from acting on information

   that might lead to her removal)] (emphasis supplied) (alteration and

   internal quotation marks omitted).

         It follows that intentionally deceiving the Court about exposure to

   the most reprehensible outside allegations – and committing crimes

   along the way – rendered the offending jurors unfit to serve in Guzman’s

   case, furnishing “good cause” to strike them or declare a mistrial and

   start afresh. Fed. R. Crim. P. 23(b)(2)(B)-(3). Indeed, an unfit jury, like a


                                         17
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 19 of 26 PageID #: 9055




   faulty reasonable doubt charge or a racist tribunal, constitutes a

   “structural” defect in the composition of the trial mechanism, vitiating all

   the jury’s findings and mandating reversal per se, without a showing of

   more tangible harm. See generally, e.g., Weaver v. Ma., 137 S. Ct. 1899,

   1907-08 (2017). To put it in fine, a fair trial before unfit jurors is a logical

   impossibility and a contradiction in terms. It is simply inconceivable, the

   notions being mutually exclusive.

   IV.   THE   WHISTLEBLOWING    JUROR   AND  OTHERS
         CONCEALED MATERIAL VOIR DIRE INFORMATION
         SUPPORTING AT LEAST AN INFERENCE OF BIAS AND
         MERITING DISQUALIFICATION FOR CAUSE

         “The voir dire of prospective jurors, who have been placed under

   oath, ‘is an important method of protecting a defendant’s right to trial by’

   jurors who are [fair and] impartial.” Parse, 789 F.3d at 111 (quoting

   Colombo, 869 F.2d at 151). As confessed in VICE, the tipster came to the

   jury selection process relishing an “histor[ic],” “‘once-in-a-lifetime’”

   opportunity to sit in the “‘case of the century’” – if his prohibited

   notekeeping is any guide, perhaps because he craved future literary or

   commercial engagements. Several questions in the sworn juror

   questionnaire distributed before trial – identifying Guzman by popular

   nickname, mentioning the Sinaloa Cartel and summarizing the charges

                                         18
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 20 of 26 PageID #: 9056




   against him – surely should have elicited the tipster’s ardent wish to

   serve. See ECF No. 330 (Sept. 25, 2018).12

         To repeat, a new trial is obligatory when “a juror fail[s] to answer

   honestly a material question on voir dire” and “a correct response would

   have provided a valid basis for a challenge for cause.” Greer, 285 F.3d at

   170 (citation and internal quotation marks omitted). “Challenges for

   cause are generally based on actual bias, implied bias, or inferable bias.”

   Id. at 172 (citing US v. Torres, 128 F.3d 38, 43 (CA2 1997)). And again,

   “bias” is “presumed” where, as here, a juror “deliberately conceal[s]

   information” for the “purpose of securing a seat on the jury.” Pearse, 789

   F.3d at 111 (quoting Colombo, 869 F.2d at 152) (emphasis supplied)

   (brackets and internal quotation marks omitted). After all, a mission “so

   powerful as to cause the juror to commit a serious crime” – lying “in order

   to be chosen as a juror” – intrinsically “reflects an impermissible

   partiality on the juror’s part.” Id. (quoting Colombo, 869 F.2d at 151)

   (brackets and internal quotation marks omitted). The tipster’s


   12 E.g., Question 53 (“This case involves allegations about a criminal enterprise
   commonly known as a drug cartel. Do you have any feelings about serving as a juror
   in a case where the defendant has been accused of having connections with a drug
   cartel?”); Question 102 (“Is there anything about the nature of the charges or the facts
   of the case as they have been explained to you thus far that would affect your ability
   to serve as a juror in this case?”).
                                             19
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 21 of 26 PageID #: 9057




   misconduct in consciously withholding his intense desire to serve thus

   compels reversal and retrial.

          But there’s more. Other questions in the sworn questionnaire

   explicitly asked if prospective jurors could accept, follow and apply the

   Court’s “instructions” – specifically including instructions that would

   restrict them “solely [to] the evidence in th[e] case” and direct them to

   “avoid all media,” “Internet” and “social” networking “coverage.” See ECF

   No. 330, Questions 58, 93, 101. It now appears that multiple panelists

   answered those questions falsely, betraying inferable if not actual bias

   that should have kept them off the jury. E.g., Greer, 285 F.3d at 171

   (“[a]ctual bias is bias in fact,” whereas “inferable bias is available when

   actual or implied bias does not apply”) (citing Torres, 128 F.3d at 43, 46-

   47).

   V.     A FULL AND FAIR HEARING, WITH DEFENSE COUNSEL
          ACTIVELY PARTICIPATING, IS NECESSARY TO ENSURE
          THE APPEARANCE OF JUSTICE AND PROMOTE PUBLIC
          CONFIDENCE IN THE INTEGRITY OF JUDICIAL
          PROCEEDINGS

          Though judges normally enjoy “broad flexibility” in addressing

   claimed jury misconduct, cases involving “media publicity or other

   outside influences” constrain their leeway. US v. Thai, 29 F.3d 785, 803


                                        20
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 22 of 26 PageID #: 9058




   (CA2 1994) (citation and internal quotation marks omitted). The “remedy

   for allegations of juror partiality” stemming from outside influence is

   thus a “hearing” with prejudice presumed. Smith v. Phillips, 455 U.S.

   209, 215 (1982); SUBARGUMENT II; cf. Martha Stewart, 433 F.3d at

   306 (“if any significant doubt as to a juror’s impartiality remains in the

   wake of objective evidence of false voir dire responses, an evidentiary

   hearing generally should be held”) (emphasis supplied).

            In that regard, it bears remembering that “both sides have a vital

   interest in learning everything there is to know about the matter.” Moten,

   582 F.2d at 660. As such, the requisite “exploration should be done not

   merely to the government’s satisfaction, or to the satisfaction of the

   district judge, but also to the satisfaction of the defendant.” Id. For a

   “defendant has a constitutional right to trial by an impartial jury,” and

   the “interest of the accused in learning the whole story does not end with

   the trial.” Id. at 660-61 (citation omitted). To give those tenets effect, the

   “scope of the questioning … should be adequate to permit the entire

   picture to be explored,”13 with “all interested parties permitted to




   13   Moten, 582 F.2d at 667.


                                         21
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 23 of 26 PageID #: 9059




   participate.” Schwarz, 283 F.3d at 98 (citations and internal quotation

   marks omitted); see Moten, 582 F.2d at 660 (“no reason to limit”

   defendant’s investigation unless “necessary to protect some other

   interest”).

            Since “each situation in this area is sui generis,”14 courts have

   latitude to “decide the extent to which the parties may participate in

   questioning the witnesses.” Ianniello, 866 F.2d at 544; see Moten, 582

   F.2d at 667 (“We leave to the district judge’s sound discretion whether he

   should conduct the questioning personally or whether it should be done

   by someone else.”). With Guzman’s case commanding unprecedented

   worldwide attention – and intervening revelations clouding “confiden[ce]”

   in the Court’s professed “rapport with this jury,” ability to “really look[]

   at each” juror individually and “dr[a]w them out,” and belief that they

   were heeding their “instructions” and “following my direction[s]”15 – the

   “appearance”16 of fairness calls for defense counsel’s examining the




   14   Vitale, 459 F.3d at 197 (quoting Moon, 718 F.2d at 1234).

   15   T 6945, 6949-50.

   16   Vitale, 459 F.3d at 199.



                                              22
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 24 of 26 PageID #: 9060




   witnesses personally17 or, at the very least, submitting questions in

   writing. E.g., Calbas, 821 F.2d at 894, 897; US v. Greer, 998 F. Supp. 399,

   404 (D. Vt. 1998), aff’d in relevant part, rev’d in part on other grounds,

   285 F.3d 158 (CA2 2002). We’ll propose potential witnesses and address

   whether the hearing should be open or closed upon Waller findings18 at a

   future date. See Ianniello, 866 F.2d at 544 (confiding to district court

   “discretion” whether to “hold the hearing in camera”).

                                       CONCLUSION

            If a justice system’s measure is how it treats the most reviled and

   unpopular, then ours may have failed Joaquin Guzman by denying him



   17E.g., US v. Nix, 275 F. Supp. 3d 420, 428 (WDNY 2017) (counsel “permitted to ask
   questions” at posttrial juror misconduct hearing), aff’d on reconsideration, No. 14-CR-
   06181 EAW, 2018 WL 1009282 (WDNY Feb. 20, 2018), app. filed, Nos. 18-619, -625
   (CA2 March 5, 2018); Parse, 789 F.3d at 91-92 (defense counsel appears to cross-
   examine juror on voir dire concealment); US v. Ganias, No. 08 CR 224 (EBB), 2011
   WL 4738684, at *3 (D. Conn. Oct. 5, 2011) (defense counsel questioned juror on
   undisclosed “bias or predisposition”), aff’d in relevant part, rev’d on other grounds,
   755 F.3d 125 (CA2 2014), rev’d on other grounds, 824 F.3d 199 (CA2 2016) (en banc);
   US v. Sabhnani, 529 F. Supp. 2d 384, 387 (EDNY 2008) (defendants presented
   witness testimony at jury misconduct hearing), aff’d in relevant part, vacated in part
   on other grounds, 599 F.3d 215 (CA2 2010); Ida v. US, 207 F. Supp. 2d 171, 175-76
   (SDNY 2002) (defendant called witnesses at evidentiary hearing on jury misconduct);
   US v. Ianniello, 740 F. Supp. 171, 179-80 (SDNY 1990) (defense counsel examined
   witnesses at post-remand jury misconduct hearing), rev’d on other grounds, 937 F.2d
   797 (CA2), modified on reh’g, 952 F.2d 623 (CA2), amended, 952 F.2d 624 (CA2 1991),
   rev’d on other grounds, 505 US 317 (1992), on remand, 974 F.2d 231 (CA2 1992),
   vacated on other grounds, 8 F.3d 909 (CA2 1993) (en banc).
   18   See Waller v. Ga., 467 U.S. 39 (1984).
                                                 23
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 25 of 26 PageID #: 9061




   the fair trial before an untainted jury to which he’s constitutionally

   entitled. Because sunlight is the best disinfectant, that prospect merits

   serious consideration, close investigation and a new trial as appropriate.

   See L. Brandeis, Other People’s Money 62 (1933). Where another judge

   in the same courthouse threatened criminal referrals and promised to

   “‘come down very hard’” on jurors who “‘go on the internet, Twitter, and

   ignore their duties’” – and lie about it to a judge’s “face” to boot – anything

   less than rigorous scrutiny could create an unsettling appearance of

   inequity.19 As the other judge aptly put it, “‘We are here to do justice, not

   spread gossip about the defendants on trial.’”20

   Dated:       New York, NY
                March 26, 2019

                                         Respectfully submitted,


                                         LAW OFFICE OF MARC FERNICH

                                         By:
                                         810 Seventh Ave.
                                         Suite 620
                                         New York, NY 10019

   19Elizabeth Rosner and Emily Saul, NXIVM Judge Says He’ll Crack the Whip on
   Juror Misconduct (Feb. 28, 2019) (El Chapo trial shows that “‘people don’t listen to
   judges,’ Garaufis railed”), https://nypost.com/2019/02/28/nxivm-judge-says-hell-
   crack-the-whip-on-juror-misconduct/ (last visited March 22, 2019).
   20   Ibid.
                                           24
Case 1:09-cr-00466-BMC-RLM Document 592 Filed 03/26/19 Page 26 of 26 PageID #: 9062




                                      (212) 446-2346
                                      maf@fernichlaw.com

                                      LAW OFFICES OF JEFFREY
                                      LICHTMAN
                                      11 East 44th St.
                                      Suite 501
                                      New York, NY 10017
                                      (212) 581-1001
                                      jhl@jeffreylichtman.com

                                      Attorneys for Joaquin Guzman




                                        25
